Citation Nr: 0101662	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for postoperative right 
shoulder, with muscle involvement and chronic tear of the 
rotator cuff, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from February 1943 
to January 1946.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from an 
October 1998 rating decision of the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Buffalo, New York 
(hereinafter RO).


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.103(a) (2000).  The United States Court of Appeals 
for Veterans Claims (hereinafter Court) has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand . . . is required."  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990).  The Court has also held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Although the veteran was afforded a VA examination in 
September 1998, in conjunction with his claim on appeal, the 
Board does not find this examination to be adequate for 
appellate purposes, as the veteran's claims file was not 
available for review.  As such, all available evidence was 
not considered.  Likewise, pertinent facts could neither be 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), 
the Court clearly indicated that the necessity of evaluation 
of the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  Id. 
at 78.  The Board therefore concludes that an additional VA 
examination is needed to provide an accurate picture of the 
claimed disability at issue on appeal.  38 C.F.R. §§ 3.326, 
3.327 (2000).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  
Additionally, the RO should obtain all 
pertinent VA medical records between July 
1992 and July 1998, as well as pertinent 
VA records subsequent to July 1999.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of his right shoulder disorder.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  The report of the examination 
should include a detailed account of all 
manifestations of the residuals of the 
veteran's right shoulder gunshot wound 
found to be present and the effects of 
the disability on his ordinary activity.  
Any indicated diagnostic tests and 
studies should be accomplished.  Range of 
motion should be recorded in numbers of 
degrees, and the normal ranges of motion 
should be provided.  Any motion that is 
painful or results in functional 
impairment should be so designated.  If 
the veteran describes flare-ups of pain, 
the examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  

The examiner should comment upon any loss 
of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement 
of the right shoulder.  Tests of strength 
and endurance compared with the left 
shoulder should be conducted and the 
examiner should provide an opinion as to 
the amount of impairment that is 
indicated.  It should be noted whether 
palpation shows the loss of deep fascia 
or muscle substance, or soft flabby 
muscles in the wound area, as well as 
whether the involved muscles swell and 
harden abnormally in contraction.  

The examiner should also comment upon: a) 
the presence or absence of adhesion of 
the scar to the scapula with epithelial 
sealing over the bone rather than true 
skin covering the area where the bone is 
normally covered by muscle; b) minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile, as shown 
by x-ray evidence; c) diminished muscle 
excitability to pulsed electrical current 
in electrodiagnostic tests; d) visible or 
measurable atrophy; e) adaptive 
contraction of an opposing group of 
muscles; and f) atrophy of muscle groups 
not in the track of the missile.  The 
examiner should also state whether it is 
as least as likely as not that any 
arthritis of the right shoulder is due to 
or aggravated by the service-connected 
right shoulder gunshot wound.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


